Citation Nr: 0721817	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  03-24 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for tailbone disability.

3. Entitlement to service connection for disability of the 
neck/cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
September 1974 to September 1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appellant testified at a Board hearing at the local RO in 
June 2004.  The Board previously remanded the case in October 
2004 and February 2006.


FINDINGS OF FACT

1.  Low back disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current low back disability otherwise related to 
such service or to any injury during service. 

2.  The veteran does not currently have a tailbone disability 
for purposes of service connection.

3.  Disability of the neck/cervical spine was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is any current neck/cervical spine disability 
otherwise related to such service or to any injury during 
service. 




CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Tailbone disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 

3.  Disability of the neck/cervical spine was not incurred in 
or aggravated by the veteran's active duty service, nor may 
it be presumed to be incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in April 2002, October 2004, February 
2006 and December 2006 VCAA letters, the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefits sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the February 2006 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 1, to submit any evidence in 
his possession that pertains to his appeal.  Thus, the Board 
concludes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO initially 
provided VCAA notice to the veteran in April 2002, which was 
prior to the January 2003 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that the subsequent VCAA 
notices were provided after the initial decision.  However, 
the deficiency in the timing of these notices was remedied by 
readjudication of the issues on appeal in subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate a claim for service connection.  Further, the 
December 2006 VCAA letter provided notice of the types of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  Thus, the 
Board finds that the requirements set forth in 
Dingess/Hartman have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private treatment records, VA 
treatment records, a June 2004 Board hearing transcript and 
VA fee-based examination reports.  The veteran has identified 
several private physicians and facilities that treated him 
for his spinal disabilities.  The record shows that the RO 
has requested medical records from all the private 
practitioners identified by the veteran.  However, the 
majority of the facilities replied that they did not have any 
medical records for the veteran during the time frames 
identified by the veteran.  In particular, the Board remanded 
this case in October 2004 and February 2006 for certain 
private records to be requested.  The evidence of record 
shows that the RO has complied with the Board's remands by 
requesting such records.  See Stegall v. West, 11 Vet.App. 
268 (1998).  Thus, the Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded VA fee-based examinations in October 
2002 and October 2003.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that further VA examinations are not necessary.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Low Back Disability

The veteran is claiming entitlement to service connection for 
low back disability.  Specifically, the veteran claims that 
his current low back disability is due to an injury he 
suffered when he was in an accident in a four-wheel military 
vehicle (commonly knows as a "mule") while in service.  A 
service medical record dated October 1975 showed that the 
veteran suffered an injury to his back about three days ago 
when the mule tipped over on back.  It appears that the 
veteran was examined in the field and told to wait until 
return to go to orthopedics for treatment.  On physical  
examination, the veteran had an abrasion on right mid back 
just below the scapula.  Pain was localized around area of 
abrasion.  The veteran stated that the steering wheel hit him 
in the area of the abrasion.  The examiner indicated that an 
x-ray was within normal limits.  The impression was 
contusion.  Another service medical record a couple of days 
later showed that the veteran complained of right side and 
back pain.  There are no further service medical records 
concerning any complaints of low back pain.  A September 1978 
service examination prior to discharge showed that the 
veteran's spine was evaluated as clinically normal.  

As mentioned earlier in this decision, the veteran has 
asserted that he has received private medical treatment for 
his low back disability since getting out of service.  
Nevertheless, despite attempts by the RO to obtain all such 
records, these records have not been available, with the 
exception of June 2005 chiropractic records from Dr. R.S.  
Thus, the Board must base it decision on the medical evidence 
of record. 

The first post service evidence of any low back disability is 
a January 2002 VA treatment record, which showed that the 
veteran complained of low back pain.  The impression was 
degenerative joint disease and lumbar strain.  A follow up 
treatment record showed an assessment of osteoarthritis and 
lumbar radiculopathy.  Remaining treatment records showed 
continuing complaints of low back pain.  The most recent VA 
treatment record in April 2005 showed that the veteran 
complained of chronic low back since an injury in the 1970s.  
The veteran indicated that he was injured when a mule tipped 
over and rolled down a hill.  He provided that he released 
himself from the mule, but that he also rolled down the hill.  
The veteran provided that his back pain was exacerbated over 
the years by too much physical activity.  In the mid 80s, his 
pain became fairly constant.  He also began working in 
construction, which significantly increased his back pain.  
The impression was mechanical low back pain with moderate and 
diffuse lumbar spondylosis.  Nevertheless, none of the VA 
treatment records linked the veteran's current low back 
disability to the accident he had while in service.  

The June 2005 private chiropractic records also do not 
provide a link between any current low back disability and 
the veteran's active service. 

The veteran was afforded a VA fee-based examination in 
October 2002.  The veteran's claims file was not reviewed.  
However, again, the veteran gave a history of low back pain 
since the mule accident while in service.  The examiner 
diagnosed the veteran with status post lumbar injury due to 
motor vehicle accident with residuals of lumbar spondylosis 
and radiculopathy, decreased range of motion, and pain.  A 
contemporaneous x-ray showed minimal spurring anteriorly 
along the length of the lumbar spine.  

However, given that the claims file was not available at the 
October 2002 examination, the veteran was afforded another VA 
fee-based examination in October 2003.  The veteran's service 
medical records and claims file were reviewed.  The veteran 
again gave the same account of riding in a mule that tipped 
over and rolled down a hill.  Although, this time he 
indicated that he lost consciousness.  The veteran again 
stated that he had been in construction since 1985.  The 
diagnosis was mild lumbar spondylosis.  A contemporaneous x-
ray showed minimal spurring noted anteriorly along the length 
of the lumbar spine.  The examiner stated that the veteran's 
current low back condition was not related to the vehicle 
accident in service.  The examiner based this opinion on the 
time lapse from the accident until his back problems began.  
The examiner further opined that if the current disability 
was caused by the accident in service, the veteran would have 
been unable to perform at his work for over that 20 year 
span, at which time he was employed.   

Initially, the Board finds that the October  2003 VA fee-
based opinion has a higher probative value than the October 
2002 VA fee-based opinion because the October 2003 opinion 
was based on a thorough review of the claims file whereas the 
October 2002 opinion was simply based on the veteran's own 
history.  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence.  Black v. 
Brown, 5 Vet.App. 177 (1993); Swann v. Brown, 5 Vet.App. 229 
(1993); Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993).  
Further, the October 2003 examiner gave a detailed rational 
for his opinion; whereas, the October 2002 opinion did not 
provide any rational.    

Finally, the Board notes that the veteran's assertions and 
testimony alone are insufficient to support a grant of 
service connection.  It is undisputed that a lay person is 
competent to offer evidence as to facts within his personal 
knowledge, such as the occurrence of an in-service injury, or 
symptoms.  However, without the appropriate medical training 
or expertise, a lay person is not competent to render an 
opinion on a medical matter, such as, in this case, the 
etiology of the veteran's low back disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  Hence, any lay 
assertions in this regard have no probative value.

The veteran claims that his low back disability is caused by 
the October 1975 vehicle accident and that he has suffered 
from back pain since then.  However, the preponderance of the 
competent medical evidence is against a finding that any 
inservice incident resulted in a chronic low back disability.  
This is supported by the finding of a clinically normal spine 
by military medical personnel at the September 1978 discharge 
examination.  This is significant because it shows that 
medically trained individuals were of the opinion that the 
spine was clinically normal at that time.  Moreover, the 
October 2003 VA fee-based examination further supports this 
conclusion as it found that any current low back disability 
was not related to the incident in service.   Further, there 
are several notations in the veteran's service medical 
records where he sought treatment for other injuries and 
illnesses after the October 1975 accident, but he never again 
complained of any sort of back pain in the remaining three 
years of service.  

Therefore, based on the medical evidence of record, the Board 
must conclude that service connection for low back disability 
is not warranted.  Again, the Board acknowledges that the 
veteran was in a vehicle accident while in service and has a 
current low back disability.  Nevertheless, there is no 
competent medical evidence linking any current low back 
disability to the incident that occurred while in service.  
Significantly, the October 2003 VA fee-based examination 
found that the veteran's low back disability was not related 
to the incident in service.  Further, there was no evidence 
of arthritis of the low back within one year of service so 
the service incurrence of arthritis may not be presumed.  
Moreover, given the lack of post service evidence of any low 
back disability until approximately January 2002, 24 years 
after discharge from active service, there is no supporting 
evidence of a continuity of pertinent symptomatology.  Thus, 
a preponderance of the evidence is against the veteran's 
claim for low back disability.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Tailbone Disability

The veteran is also claiming entitlement to service 
connection for tailbone disability.   It appears that the 
veteran is claiming that he has a separate disability of the 
tailbone due to the October 1975 vehicle accident.  The 
veteran's service medical records are silent with respect to 
any tailbone disability.  

The October 2002 VA fee-based examination did not list a 
separate disability of the tailbone beyond the veteran's 
lumbar spondylosis, which was discussed above.  A 
contemporaneous x-ray showed no fracture or other bony 
abnormality of the sacrum and coccyx was identified.  At the 
October 2003 VA fee-based examination, the examiner indicated 
that there was no pathology to render a diagnosis of any 
disability of the tailbone.  Again, the contemporaneous x-ray 
showed no fracture or bony abnormality involving the sacrum 
or coccyx.   VA treatment records also do not provide a 
diagnosis of any tailbone disability.  The records only 
showed that the veteran complained of coccyx pain.  

Initially, the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Neither VA fee-based 
examination found a separate tailbone disability.  Both x-
rays of the sacrum and coccyx were normal.  Therefore, based 
on the medical evidence, the Board must conclude that the 
veteran does not currently suffer from a tailbone disability.  
The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Id. at 225.  

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the veteran's claim 
for tailbone disability.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Disability of the Neck/Cervical Spine

Lastly, the veteran is claiming entitlement to service 
connection for disability of the neck/ cervical spine.  
Again, the veteran claims that his current neck/cervical 
spine disability is due to an injury he suffered when he was 
in a mule accident while in service.  The October 1975 
service medical record showed that an x-ray was within normal 
limits and the impression was contusion in the right mid 
back.  Service medical records are silent with respect to any 
diagnosis of neck/cervical spine disability.  The September 
1978 service examination prior to discharge showed that the 
veteran's neck and spine were evaluated as clinically normal.  

VA treatment records showed complaints of neck pain and 
arthritis of the neck.  Further, VA treatment records showed 
straightening of the cervical spine with moderately severe 
spondylosis at C4-5, C5-6 and C6-7 with mild to moderate 
bilateral foraminal compromise at the involved levels.  
Nevertheless, none of the VA treatment records link the 
veteran's current neck/cervical spine disability to any 
incident in service.  

Again, the June 2005 private chiropractic records also do not 
provide a link between any current neck/cervical spine 
disability and the veteran's active service. 

The October 2002 VA fee-based examination showed a diagnosis 
of status post cervical spine injury due to motor vehicle 
accident with residuals of mid and lower cervical 
spondylosis, decreased range of motion, and pain.  A 
contemporaneous x-ray showed moderate to marked spurring 
anteriorly at C5-6 and C6-7.  There was mild disc space 
narrowing and the exit foramina were narrowed on the right 
related to Lusaka joint hypertrophy.  The October 2003 VA 
fee-based examination showed a diagnosis of moderate cervical 
spondylosis.  A contemporaneous x-ray showed spurring noted 
anteriorly at C4-5, C5-6 and C6-7.  Moderate osteophytic 
encroachment was noted bilaterally on the exit foramen.  
Again, the examiner stated the veteran's current 
neck/cervical spine condition was not related to the vehicle 
accident in service.     

Essentially the same analysis discussed above for the 
veteran's low back disability is also applicable to the 
veteran's neck/cervical spine disability.  Again, given that 
the claims file was reviewed and a detailed rational was 
provided at the October 2003 examination, the Board finds 
that the October 2003 VA fee-based opinion has a higher 
probative value than the October 2002 VA fee-based opinion.  
Further, the veteran's assertions and testimony also have no 
probative because as a lay person, the veteran is not 
competent to render an opinion on a medical matter, such as, 
in this case, the etiology of the veteran's neck/cervical 
spine disability.  See Espiritu v. Derwinski, 2 Vet. App. 
292, 294-95 (1991).  Hence, any lay assertions in this regard 
have no probative value.

Thus, the Board finds that the preponderance of the competent 
medical evidence is against a finding that any inservice 
injury resulted in a chronic neck/cervical spine disability.  
This is supported by the finding of a clinically normal neck 
and spine by military medical personnel at the September 1978 
discharge examination.  This is significant because it shows 
that medically trained individuals were of the opinion that 
the neck and spine were clinically normal at that time.  
Moreover, the October 2003 VA fee-based examination further 
supports this conclusion as it found that any current 
neck/cervical spine disability was not related to the mule 
incident in service.  Further, service medical records are 
silent with respect to any complaints of neck pain or 
diagnosis of a neck/cervical spine disability.  

Therefore, based on the medical evidence of record, the Board 
must conclude that service connection for disability of the 
neck/cervical spine is not warranted.  Again, the Board 
acknowledges that the veteran was in a vehicle accident while 
in service and has a current neck/cervical spine disability.  
Nevertheless, there is no competent medical evidence linking 
any current  neck/cervical spine disability to the incident 
that occurred while in service.  Significantly, the October 
2003 VA fee-based examination found that the veteran's 
neck/cervical spine disability was not related to the 
incident in service.  Further, there was no evidence of 
arthritis of the cervical spine within one year of service so 
the service incurrence of arthritis may not be presumed.  
Moreover, there is no supporting evidence of a continuity of 
pertinent symptomatology.  Thus, a preponderance of the 
evidence is against the veteran's claim for neck/cervical 
spine disability.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


